DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
Applicant's amendments and remarks, filed on 11/23/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Request for Interview
Applicant’s request for an interview prior to RCE examination is noted. In response, MPEP 713.01 is clear that “An interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application.” In this case, because the amended claims have already been filed, it is the examiner’s position that conducting an interview before the examiner has had a chance to actually examine these claims does not serve to advance prosecution.
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 03/08/2017. 

Status of Claims
Claims 1-20 are under examination. 
Withdrawn Rejections
The rejection of claims 1-6, 9-15, and 18-20 under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1; Pub. Date: April 23, 2015) is withdrawn in view of applicant’s amendments. 
The rejection of claims 7, 8, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1), as applied to claims 1-6, 9-15, and 18-20, above, and further in view of Wu et al. (Fast Text Searching With Errors; June 1991; pp.1-18) is withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention is directed to a system, method, and computer readable medium (claims 1, 13, 18). Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
accessing a graph reference data structure…through which there are multiple paths…the graph comprising a plurality of nodes…;
aligning the biological sequence to the graph reference data structure…, the aligning comprising: generating…first state data comprising: determining…numerical values…being equal to how many errors there are…; and including…numerical values in the first state data; 
aligning the biological sequence to the graph reference data structure…, the aligning comprising: generating…second state data comprising: determining…numerical values…being equal to how many errors there are…; and including…numerical values in the second state data; 
 generating third state data using the first state data and the second state data…, wherein generating…comprises comparing the first plurality of numerical values and the second plurality of numerical values to determine the…third plurality of numerical values;
identifying variants using results of the aligning…;

As best understood, the claimed invention requires aligning biological sequence data to a “graph reference data structure” by determining a plurality of numerical values (first, second, and third state data). When read in light of the specification and from the view of one of ordinary skill in the art, the above accessing, aligning (and hence determining) steps amount to organizing information and mathematically relating data. In particular, the specification discloses that the graph reference construct is a directed acyclic graph (i.e. mathematical concept) representing sequence data, wherein the graph comprising nodes and edges connecting nodes [0004, Figure 1, 0053], and mathematical algorithms and specific equations for achieving the claimed functions [0003, 0018-0020, 0038-0041, 0050, 0051, 0079]. Furthermore, a review of the prior art of Shaffer teaches that graph structures are systematic means for organizing information and necessarily include the use of edges, nodes, and directed graphs (i.e. mathematical constructs) for mathematically relating data. See, e.g. Shaffer et al. (A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV). As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Therefore, when read in light of the specification, the claims are reasonably interpreted as a method for organizing and mathematically relating biological sequence data using plurality of nodes and paths in a graph reference data structure (i.e. a mathematical construct). It is additionally noted that the Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). In this case, the recitation of a graph reference data structure as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. Therefore, this step reasonably encompasses a mathematical concept. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”). For these reasons, these steps are directed to a mathematical concept.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES].
With regards to the generically recited comparing, selecting, and identifying steps, these are not limited to any particular acts or operations and can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. That is, with the exception of using a processor, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to select data and manipulate data. It may be impractical and tedious to analyze bioinformatics data without an electronic computer, but it is not impossible. Therefore, absent any evidence to the contrary, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
accessing a biological sequence; 
storing the third state data in the graph reference data structure…. 

With regards to generically recited step of “accessing” a biological sequence, this step merely provides data for use by the abstract idea (i.e. data collection). Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the generically recited “storing” step, this amounts to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).
With regards to the recited computer hardware processor and a storage medium, these are recited at a high level of generality and merely automate the accessing, processing, and storing steps, and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Moreover, applicant’s own specification provides citations to patent publications describing that the use of graph data structures for storing (accessing) and relating data was well-understood, routine, and conventional in the art [0005, 0053-0056]. In other words, there is nothing inventive about the graph reference data structure as claimed. Furthermore, Applicant’s own specification also teaches alignment algorithms that were well-understood, routine, and conventional in the art, e.g. Smith Waterman [0020]. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

With regards to the claimed processor and storage medium, as explained with respect to Step 2A Prong 2, this limitation is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-12, 14-17, 19-20  have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-12, 14-17, 19-20  further limit the abstract idea by requiring additional steps that encompass mathematical relationships (e.g. determining errors or matches; applying bit-wise operations; generating binary data) or further limit the nature of the data being used (e.g. 0 or 1 values). Therefore, these claims are also directed to a judicial exception for the reasons discussed above (Step 2A, prong 1 analysis).  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 

Response to Arguments
Applicant’s arguments, filed 11/23/2022, have been fully considered but are not persuasive for the following reasons.
It is noted that Applicant has not challenged the examiner’s position that the claimed invention recites a mathematical concept. Accordingly, the examiner maintains the claim recites an abstract idea for reasons discussed above. 
Applicant argues that the claimed invention provides an improvement to the technology, namely by using a sequence alignment technique that reduces the computational complexity from exponential to linear (using a graph reference data structure and third state data). In response, it is first noted that the improvement analysis at Step 2A Prong Two differs in some respects from the improvement analysis at Step 2B. Specifically, the "improvement" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. Moreover, given that applicant has asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. In this case, applicant points to the specification [0018-0021] as evidence of the improvement. After careful consideration, a review of the cited sections of the specification does set forth the improvement (of reducing computational complexity from exponential to linear) but in a conclusory manner, i.e. the description is nothing more than a description of the shortcomings of the technology and an assertion of applicant’s improvement. However, the MPEP 2106 is clear that a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), i.e. it does not amount to objective evidence of an improvement to the technology. In other words, the specification does not provide sufficient technical discussion or objective evidence (e.g. quantitative comparative studies) showing how the claimed invention improves the functioning of a computer. Therefore, it is the examiner’s position that cited sections of the specification fail to provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. While the specification does not need to explicitly set forth the improvement, it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. MPEP 2106.05(a). For example, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). In other words, the claimed system does not recite a technical improvement in a computer processor, but rather uses the judicial exception to align sequences more efficiently. That being the case, Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Moreover, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
Claims 1, 13, 18 recite, inter alia, aligning comprising: generating  first state data, the generating comprising: determining a first plurality of numerical values, each of at least some of the first plurality of numerical values being equal to how many errors there are between a respective prefix subsequence among multiple prefix subsequences of the biological sequence and a subsequence represented by the first node of the graph reference data structure…; generating  second state data, the generating comprising: determining a second plurality of numerical values, each of at least some of the second plurality of numerical values being equal to how many errors there are between a respective prefix subsequence among the multiple prefix subsequences of the biological sequence and a subsequence represented by the second node of the graph reference data structure…; 
generating third state data using the first state data and the second state data, the third state data comprising a third plurality of numerical values, each of at least some of the third plurality of numerical values being equal to how many errors there are between a respective prefix subsequence among the multiple prefix subsequences of the biological sequence and a subsequence represented by the third node of the graph reference data structure…wherein generating the third state data using the first state data and the second state data comprises: 
comparing the first plurality of numerical values and the second plurality of numerical values; and selecting, based on results of the comparing, the at least some of the third plurality of numerical values; determining an alignment of the biological sequence to the graph reference data structure using the third state data; and identifying variants using results of the aligning of the biological sequence to the graph reference data structure.

As best understood, the goal of the above steps is aligning biological sequences to a graph reference data structure based, in part, by generating first, second, and third state data that represent numerical values equal to how many errors there are between sequences and nodes. However, none of the comparing, selecting, determining, or identifying steps requires actually matching biological sequences with the graph structure. While the first, second, and third state data are associated with “how many errors there are”, this does not appear to be equivalent to aligning sequences with nodes in the graph structure. A review of the specification [0007] discusses third state data “indicating an extent to which each of the multiple subsequences of the biological sequence matches the graph reference construct when aligned to the graph reference construct so as to end at a first position of a sequence represented by the third node.” However, this is not commensurate in scope with what is being claimed. While information which is well known in the art need not be described in detail in the specification, these sections do not provide sufficient information to show that the inventor had possession of the invention as claimed. It is not enough that one skilled in the art could write a program to achieve the claimed functions. There must be an explanation of how the computer or processor performs the specialized claimed functions. A review of the prior art teaches that such limitations are not trivial. For example, Lee et al. (Bioinformatics, 2002, Vol. 18, No. 3, pp.452-464) teaches methods for performing sequence alignment using PO-MSA graphs (i.e. graph reference data structures) that include defining a single sequence as a linear series of nodes each connected by edges [Figures 1a, 1b, page 454, col. 2]; aligning sequences to nodes in PO-MSA format (Figure 1c); fusing letters that are aligned and identical as a single node, while the letters that are aligned but not identical are represented as separate nodes that are recorded as being aligned to each other (Figure 1d); storing information about all of the individual sequence letters from which it was derived, specifically the ID of the original sequence(s) and the index of the letter’s position within that sequence; tracing the path of each individual sequence through the PO-MSA. As such, there is no evidence that applicant has actually disclosed the requisite steps/operations such that the artisan would know how to achieve the intended result for the full scope of what is being claimed.  
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1, 13, 18 is/are also rejected due to said dependency.   
Claims 1, 13, 18 recite “identifying variants using results of the aligning of the biological sequence to the graph reference data structure.” Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. A review of the specification does not provide any limiting definition that serves to clarify the scope of the computational and/or mathematical operations encompassed by this step, nor does the claim set forth any steps involved in the method/process of use, it is unclear what method/process applicant is intending to encompass. As such, it is unclear what limiting effect is intended by the term “using results of the aligning” such that the artisan would recognize what computational limitation is intended, i.e. in what way are the results used for identifying variants. By claiming a processor programmed to perform a specialized function without disclosing the internal structure of that processor in the form of an algorithm, the instant claims exhibit the “overbreadth inherent in open-ended functional claims,” Halliburton Energy Servs. v. M-I LLC, 514 F.3d 1244, 1256 n. 7 (Fed.Cir.2008). Clarification is requested via amendment.
Claims 1, 13, 18 recite “determining a…plurality of numerical values…being equal to how many errors there are between a respective prefix subsequence among multiple prefix subsequences of the biological sequence and a subsequence represented by the…node of the graph reference data structure, when the respective prefix subsequence is lined up to end at a last position of the subsequence represented by the…node; and including the…plurality of numerical values in the… state data. The amended claims now require using “how many errors” there are. However, this is confusing because there are no steps in the body of the claims that previously result in obtaining any type of error data. Accordingly, the claims incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  Clarification is requested via amendment. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619